Dillon, J.
„ principa!0*1 ’ and agent. The plaintiff’s bill was in equity against Lee as his agent and trustee. It charged him with misconduct in relation to his duties as agent; alleged that he took possession of a large amount pergonaq aT1¿ real property belonging to the plaintiff; collected notes and accounts; sold cattle and other property, real and personal, more than sufficient- to support plaintiff’s family and pay his debts,'and particularly seeking a reconveyance of the tract of land which Lee had deeded to his wife.
The answer" of Lee admits that he conveyed the land to his wife, but alleges that he did this only for the purpose of securing him in his advances in the execution of his trust (as plaintiff’s agent), and that he is ready to have the land reconveyed to plaintiff when these advances are paid. It sets forth the indebtedness of Clark when he went to California, giving the dates, persons and *276amounts, and for which defendant had to provide. It then sets out an account of the moneys paid out by the defendant as plaintiff’s agent, from 1850 to 1851, making $2,782.38 (including $200- for defendant’s compensation as agent). It then sets out an account of moneys received during this period of and from the plaintiff and from sales and mortgages of his property, making $2,085.71.
When the cause was before us on the former appeal the answer did not pray any affirmative relief, and the question then made for decision was this: Was the defendant’s wife entitled to hold the property conveyed to her until the defendant’s advances for and on account of the plaintiff were paid, and it was adjudged that she was not. 11 Iowa, 125.
Although the defendant claimed to be allowed for advances made in the execution of his trust, yet as his pleadings were technically defective in not claiming affirmative relief (the suit was brought prior to the Revision), the cause “ was remanded with instructions to the court below to enter a decree setting aside the deed from Lee to wife, and giving the respondents the right to miend their pleadings if they so desire, upon such teams as may be just.”
The aaaswer of Lee was accordingly so amended as to pray for an account to be taken of the matter pertaining to his trust and agency. Rhoads v. Booth, 1 Iowa, 577; Armstrong v. Pierson, 5 Id., 317; McGregor v. McGregor, 9 Iowa, 65.
It is our opinion that the principal having taken the agent and trustee into a court of equity, charging him with misappropriations of money, misconduct,' &c., aaad askiaag specific and general a*elief against him, it was ■entirely competent and proper to allow all matters relating to the aceoiants and transactions of the ageaat tobe adjudicated in one and the same suit. Under the Revision this *277would not be questioned. Eev., §§ 2880, clause 6; 2889. ,And under tbe Code of 1851 (in force wben this action was brought, but not wben it was tried by tbe referee), and tbe general practice of courts of chancery, it is our judgment that tbe court having acquired jurisdiction of tbe cause for one purpose, it could retain it for other purposes, so as to end tbe litigation and do complete justice between, tbe parties. Franklin Insurance Company v. McCrea, 4 G. Greene, 229. And the only object in allowing, in tbe former decision, tbe defendant to amend bis pleadings was that this might be done.
Tbe District Court, therefore, erred in ruling that tbe defendant’s only remedy was at lorn, and in setting aside tbe report upon that ground.
Upon looking into tbe testimony we are satisfied that the amount reported by tbe referee is as near right as it is possible to get in a transaction so complicated.
The . judgment is reversed. Tbe cause is remanded, with directions to tbe District Court to confirm tbe report of tbe referee and enter judgment accordingly. It will make an equitable apportionment of tbe costs, charging tbe plaintiff with those made by him in contesting tbe elaim and accounts of tbe defendant.
Eeversed.